Citation Nr: 1642573	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA Dependency and Indemnity Compensation (DIC) and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from March 1951 to April 1952.  He died in July 2010 and the appellant is the Veteran's common law wife.

The appellant resides in the jurisdiction of the VA Regional Office (RO) in Huntington, West Virginia.  However, this case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision letter by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran and appellant held themselves out as husband and wife to the public.
 
2.  The Veteran and appellant resided together for more than one year prior to the Veteran's death.
 
3.  The appellant lacked knowledge that common law marriages are not recognized in the states of West Virginia or Florida.
 
4.  There is no information of record showing that a claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous death benefits.




CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3), 103, 5107(b) (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or (3) was born to them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54.

The term "surviving spouse" means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  In this case, the parties (the Veteran and the appellant) resided in the states of West Virginia and Florida.

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Where an attempted marriage is invalid by reason of legal impediment, VA law and regulations allow for certain attempted marriages to be "deemed valid" if certain legal requirements are met.  Such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52.

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  Colon v. Brown, 9 Vet. App. 104 (1996).

The appellant reported that she and the Veteran lived together as a married couple since March 2000 both in West Virginia and Florida.  She reported that they bought property together in West Virginia and lived there until the Veteran's death.  She reported that they presented themselves to others as husband and wife.

However, common law marriages may not be formed in West Virginia or Florida, and the VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91; Colon, 9 Vet. App. 104.

The appellant has submitted statements attesting to the fact that she and the Veteran conducted themselves as husband and wife.  The appellant's sister reported knowing the Veteran since 1995, indicated that the Veteran and the appellant were generally known as husband and wife and that neither denied the marriage, and indicated that she considered the Veteran and appellant to be husband and wife.  She reported that from the day the Veteran and appellant met to the day he died, they were always together.  A neighbor reported that the Veteran and the appellant were generally known as husband and wife.  A neighbor also indicated the Veteran and the appellant maintained a home and lived together as husband and wife in West Virginia.  The appellant submitted legal documents listing them as husband and wife.  The appellant submitted bank statements showing they had a joint bank account.  The appellant submitted a medical power of attorney from the Veteran showing he chose the appellant to be his representative.

Therefore, based on the all of the foregoing, the Board finds that the appellant and the Veteran held themselves out as husband and wife to the public for over 10 years. 

The question then becomes whether the appellant was aware of the impediment that common law marriages may not be formed in West Virginia or Florida.  The evidence strongly suggests that she was not.  The appellant used the term common-law marriage to describe their relationship.  Their property records show that the appellant was referred to as the Veteran's wife.  The appellant's sister and a neighbor reported that the Veteran and the appellant lived as a married couple.

While the legal requirements vary by jurisdiction, typically, all of the following elements must be present to establish a common law marriage: (1) an explicit or inferred agreement between the parties to be married; (2) cohabitation for some period of time; (3) holding each other out to the public as husband and wife.  M21-1MR III.iii.5.C.12.d.  The evidence shows that they lived together for more than 10 years prior to the Veteran's death and the evidence shows that they held each other out to the public as husband and wife.

Furthermore, the record contains no evidence that the appellant had knowledge of an impediment to the marriage to the Veteran.  Colon, 9 Vet. App. 104.

The remaining question is whether a claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  No other woman has come forward purporting to be the Veteran's surviving spouse.  Indeed, there is no evidence that shows that a claim for VA death benefits has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

In sum, the Board finds that the attempted common law marriage meets the criteria for a valid marriage between the Veteran and appellant and that she may be considered the Veteran's surviving spouse under VA regulations.  At the very least, there is an approximate balance of evidence both for and against the claim that the appellant is the Veteran's surviving spouse for the purposes of claiming VA death benefits.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

According, the appellant's appeal is granted.






ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits purposes is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


